—In a foreclosure action, defendant Karen Meierdiercks appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Jiudice, J.), dated November 18,1982, which confirmed a referee’s report of sale and awarded a deficiency judgment in favor of plaintiffs in the sum of $8,864.75, with interest from July 6, 1982. The appeal brings up for review, so much of an order of the same court, dated March 18, 1983, as, upon granting defendant Meierdiercks’ motion for leave to reargue, adhered to the original determination.
Appeal from the order and judgment dated November 18, 1982, dismissed, without costs or disbursements. That order and judgment was superseded by the order dated March 18, 1983, made upon reargument.
Order dated March 18, 1983, affirmed insofar as reviewed, without costs or disbursements.
Appellant has failed to produce any evidence whatsoever in support of her allegation that she was deprived of her right to procedural due process. The evidence submitted upon the motion for a deficiency judgment, i.e., the affidavit of an experienced real estate appraiser and broker, provided a sufficient basis upon which to render a deficiency judgment (see Broward Nat. Bank v Starzec, 30 AD2d 603). Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.